COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jasmina Manginello v. Ralph Maginello

Appellate case number:    01-15-00057-CV

Trial court case number: 2010-64805

Trial court:              310th District Court of Harris County

        On January 13, 2015, appellant, Jasmina Manginello, filed an affidavit of indigence in the
trial court. See TEX. R. APP. P. 20.1(a)(2), (c)(1), (d). On January 14, 2015, the District Clerk of
Harris County filed a contest to the affidavit, and a motion for an extension of time for a hearing
on the contest. See TEX. R. APP. P. 20.1(e)(1). The trial court, therefore, was required to either
conduct a hearing or sign an order extending the time to conduct the hearing by January 26,
2015. See TEX. R. APP. P. 4.1, 20.1(i)(2), (3). Further, to properly sustain the contest, the trial
court was required to sign an order sustaining the contest within the prescribed period for the
hearing. See TEX. R. APP. P. 20.1(i)(4). On May 29, 2015, the district clerk filed a clerk’s record
on indigence with the Clerk of this Court. That clerk’s record does not reflect that the trial court
signed an order extending the period for the hearing or ruled on the contest by January 26, 2015.
Accordingly, the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See id.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       Although the district clerk filed a clerk’s record on indigence, a clerk’s record for the
appellate record has not been filed. See TEX. R. APP. P. 34.1, 34.5(a), 35.1, 35.3(a)(2).
Accordingly, it is ORDERED that the district clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

        On February 2, 2015, the court reporter filed an information sheet indicating that
appellant has requested preparation of the reporter’s record. It is further ORDERED that the
court reporter file with this Court, within 30 days of the date of this order and at no cost to
appellant, the reporter’s record. See TEX. R. APP. P. 20.1(k), 35.1(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Lloyd
                    Acting individually    Acting for the Court

Date: June 30, 2015